Citation Nr: 0638989	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  06-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1945 to July 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

The veteran was initially denied service connection for a 
back condition in a May 1972 rating decision.  He did not 
appeal.  

In September 2005, the RO received the veteran's request to 
reopen his previously-denied service-connection claim for a 
low back disability.  The RO reopened the claim and denied it 
on the merits.  The veteran duly perfected an appeal.

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in October 2006.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

A preponderance of the evidence demonstrates that the veteran 
did not have a low back disability in service or for many 
years thereafter.


CONCLUSION OF LAW

A low back disability was neither incurred in nor aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a low back 
disability.  He essentially contends that his current 
symptomatology stems from a fall on an obstacle course during 
basic training in 1945.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in October 2005 which was specifically 
intended to address the requirements of the VCAA.  
The October 2005 letter from the RO specifically notified the 
veteran that to support a claim for service connection, the 
evidence must show "an injury in military service, or a 
disease that began in or was made worse during military 
service, or [that] there was an event in service that caused 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between your disability 
and an injury, disease, or event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the October 
2005 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The October 2005 letter notified the veteran that if "the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it . . . [i]t's your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency" (emphasis in original).  More specifically, the 
October 2005 letter instructed the veteran to "[s]end us any 
medical reports you have.  If you want us to obtain them for 
you, please complete and return the attached VA Form 21-4142, 
Authorization and Consent to Release Information, to 
authorize release of information from any doctors and/or 
hospitals concerning any treatment you received."  With 
respect to VA medical records, the October 2005 letter 
advised the veteran that if "you have received treatment at 
a [VA] facility, furnish the date(s) and place(s) . . . [w]e 
will obtain the report(s)."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The October 2005 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Moreover, a review of the record reveals that the veteran was 
provided notice of the VCAA prior to the initial adjudication 
of his claim by the January 2006 rating decision.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot by the Board's denial of 
service connection herein.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date are not, and cannot be, 
assigned in the absence of service connection.  The veteran's 
claim of entitlement to service connection was denied based 
on element (3), the relationship between his disability and 
period of service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to this crucial element.  In any event, the RO 
sent the veteran a letter in March 2006 advising him of the 
evidence needed to substantiate the highest possible 
disability rating and earliest possible effective date.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes limited service medical 
records; extensive VA and private treatment records; records 
from the Social Security Administration; the September 2005 
opinion of the veteran's private physician, D.H., M.D.; the 
January 2006 statement of the veteran's sister, D.K.; and the 
report of a March 1972 VA examination.  

The Board notes that sometime before the May 1972 rating 
decision was issued, the veteran's VA claims folder was lost.  
Included in the missing file were the veteran's service 
medical records.  The RO has attempted to rebuild the file to 
the extent possible, and has requested duplicate copies of 
service medical records from both the veteran and the 
National Personnel Records Center (NPRC).  The veteran has 
not indicated that he is in possession of any copies of his 
service medical records and the NPRC indicated that all 
service medical records in their possession were previously 
sent to the RO (which were later lost).  The only record 
available for the veteran at the NPRC was a copy of his 
August 1945 enlistment examination, which has been associated 
with the rebuilt claims file and has been reviewed by the 
Board in connection with this decision.

Given the fact that the veteran's service medical records are 
missing (with the exception of the entrance examination), the 
Board has considered whether the case should be remanded in 
attempt to conduct an additional search for such records.  
However, the RO has already attempted on several occasions to 
obtain duplicate service medical records from both the 
veteran and the NPRC.  After repeated requests, only the 
enlistment examination mentioned above was obtained.  Because 
these records have not been located after multiple attempts, 
the Board believes that remand of the case to conduct a 
further search would be an exercise in futility.  
Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  

The Board further observes that the outcome of this case is 
based, in large measure, on post-service medical records, 
which as explained below do not indicate the presence of a 
back disability for decades after service.  


The Board observes that the veteran has not been accorded a 
VA compensation and pension examination and that a medical 
opinion regarding the etiology of his claimed disability has 
not been obtained. However, for reasons explained immediately 
below, such an examination and medical opinion are not 
necessary.

As will be discussed below, there is already medical evidence 
that the veteran currently has a back disability. The outcome 
of the case hinges on matters other than those which are 
amenable to VA examination and medical opinion. 

As explained in greater detail below, the outcome of these 
claims hinges on what occurred, or more precisely what did 
not occur, for several decades after service. 
Referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility. In other words, 
any medical opinion which provided a nexus between the 
veteran's claimed disabilities and his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding his subsequent medical history. The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant]. Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise. 

The Board will therefore proceed to a decision based on the 
evidence currently of record.  The veteran and his 
representative have not identified any other outstanding 
evidence which has yet to be obtained.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).



Continuity of symptomatology 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2006).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.

Analysis

Initial matters

(i.) Missing records

At the outset of its discussion, the Board again notes that, 
with the exception of his August 1945 enlistment examination 
report, the veteran's service medical records are missing.  
Since VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of the veteran's claim is 
undertaken with this duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

(ii.) Prior final denial

As was noted in the Introduction, the veteran's initial 
service-connection claim for a back disability was denied by 
the RO in an unappealed May 1972 rating decision.  The RO 
reopened the claim in January 2006 and adjudicated it on its 
merits.  

The United States Court of Appeals for the Federal Circuit 
has held that if service connection has been previously 
denied and that decision became final, the Board does not 
have jurisdiction to review the claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Accordingly, notwithstanding the RO's 
reopening of the claim, the Board has reviewed the record in 
order to determine whether new and material evidence has been 
submitted.  

The Board finds that the veteran has indeed submitted new and 
material evidence which is sufficient to reopen the 
previously-denied claim.  Such new and material evidence 
includes a medical opinion from Dr. D.H. to the effect that 
the veteran's current back symptomatology is the product of 
his reported in-service obstacle course injury.  This 
evidence will be discussed in greater detail below.  

Therefore, the Board finds that the veteran's claim is 
properly reopened.  The Board will decide the claim on the 
merits.


Discussion

As outlined above, service connection requires that three 
elements be present: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between (1) and (2).  See Hickson, 
supra.

The record contains multiple diagnoses of spondylolisthesis 
at the L5-S1 level, spurring of various lumbar vertebral 
bodies, and a compression fracture at L1.  The first Hickson 
element has clearly been satisfied.

The key question in this case is the second Hickson element, 
that of in-service incurrence of disease or injury.  As noted 
above, the veteran contends that he initially injured his 
back following an obstacle course fall during basic training, 
and that he has had back problems from the time of his 
alleged injury to the present.  The veteran's service medical 
records are unavailable and therefore can neither confirm nor 
contradict his account of an in-service injury.  

The Board finds it significant that the record is silent for 
complaint, treatment, or diagnosis of a low back disability 
of any kind for almost three decades after service.  Despite 
the veteran's assertion that he suffered from persistent low 
back pain from basic training to the present day, the first 
diagnosis of a low back disability in the medical record is 
in March 1972, at which time a VA examiner diagnosed him with 
spondylolisthesis at the L5-S1 level.    

The Board has also considered the opinion of the veteran's 
private physician, Dr. D.H., who opined that the veteran's 
current low back problems are the product of an in-service 
back injury at the "Port Hueneme Seabee camp."  While Dr. 
D.H.'s statement to the effect that the veteran sustained a 
back injury in service may be sufficient to reopen the claim, 
such does not necessarily warrant its grant.  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Crucially, the contemporaneous medical evidence is silent 
regarding complaint, treatment, or diagnosis of a low back 
disability of any kind for nearly 30 years following 
discharge.  As noted above, although the veteran's service 
medical records are unavailable, his post-service treatment 
records contain no suggestion or other indication that the 
veteran suffered from any back injury during service.  
The veteran did not first seek treatment for a low back 
condition until 1972.  

Of particular importance to the outcome of this case is a 
report of a pain management clinic dated January 3, 2000.  
The veteran stated that "he has had back pain on and off for 
about a year.  He stated that he fell on his porch about a 
year ago, and had some significant back pain."  
Significantly, the veteran did not mention his military 
service, or any long-standing back problem.

It thus appears that the veteran's current contention that 
his back disability began in service is inaccurate.  See 
generally Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  

Moreover, because the opinion of Dr. D.H. was based the 
veteran's inaccurate report of his medical history, it cannot 
serve to substantiate his claim.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described].  

The Board has also given consideration to recent outpatient 
treatment records which note a spinal fracture which is 
"probably old."  This characterization is so vague as to be 
useless for the purpose of determining date of onset.   The 
record on appeal in fact  shows that the veteran was not 
found to have a spinal fracture until 2000, over a half 
century after his discharge from military service.  Indeed, 
X-rays taken in connection with the May 1972 VA examination 
specifically noted that no spinal abnormality other than L5-
S1 spondylolisthesis was present.  Notations in the recent 
outpatient treatment records referring to "old fractures" 
therefore do not serve to substantiate the veteran's claim.

The only other evidence in the claims file serving to link 
the veteran's low back disability to service are recent 
statements from the veteran himself and statements from his 
sister, D.K., to the effect that the veteran entered service 
completely normal and returned home with complaints of back 
pain.  These statements are at odds with the contemporaneous 
medical evidence, described above, and are lacking in 
credibility.  See Curry, supra.   Moreover, there is also of 
record an August 1973 statement from the veteran's brother, 
R.J.K., in which R.J.K. indicated that the veteran has been 
"incapacitated for the past twenty years . .  .  .  His 
illness basically was mental . . . .  he has been involved in 
a car accident, which caused the loss of the left forearm, 
and of course due to this he has been 100% incapacitated as 
far as working."  No mention was made of any back problem.

The Board wishes to make it clear that it does not 
necessarily disagree with the veteran's statements that he 
fell while negotiating an obstacle course, as did untold 
numbers of other veterans.  For reasons stated above, the 
Board places no weight of probative value on the veteran's 
recent statements to the effect that he was injured thereby, 
in light of the utterly negative evidence for decades 
thereafter.  

In summary, for the reasons expressed immediately above, 
Hickson element (2), in-service incurrence of injury or 
disease has not been satisfied, and the claim of entitlement 
to service connection for a low back disability on that basis 
alone.

The Board's discussion of element (2) also applies to element 
(3), medical nexus.  That is, for reasons stated above the 
Board places greater weight of probative value on the 
contemporaneous medical evidence (which fails to show a back 
disability either during service or for almost 30 years 
thereafter) than it does on Dr. D.H.'s opinion or the 
statements from the veteran and his sister, which were to the 
effect that the veteran's back problems began during service.  

Dr. D.H.'s opinion was based largely on the veteran's own 
report of the onset and history of his condition, rather than 
on a review of the contemporaneous medical evidence (which is 
negative for any mention of a back disability for nearly 30 
years following service).  As such, the opinion of Dr. D.H is 
entitled to no greater weight than are the reports of the 
veteran himself.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [the fact that the veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.

The Board also notes that it does not appear that Dr. D.H. 
reviewed the veteran's claims file, or that he had access to 
the veteran's post-service treatment records.  Thus, Dr. D.H. 
was in essence forced to rely on the veteran's inaccurate 
self reports.  Review of such records is crucial in a case 
such as this where service medical records are missing, but 
post-service treatment records fail to note any low back 
complaints or diagnoses for more than 25 years following 
service.

Dr. D.H.'s opinion also failed to provide any underlying 
rationale or explanation for the ultimate conclusion 
rendered, namely that the veteran's back problems are related 
to an alleged in-service fall.  Dr. D.H. also failed to 
meaningfully reference the veteran's pertinent medical 
history in his findings, and in particular failed to explain 
how the veteran's low back disability began in service, 
despite his lack of treatment or complaint of the condition 
(or any mention of an in-service injury) for some 26 years 
thereafter.  Given the complete lack of evidence of any low 
back symptomatology either during service or for 26 years 
thereafter, this opinion is lacking in probative value.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."]

To the extent the veteran himself contends that his current 
back disability is related to his military service, it is 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The Board believes that these provisions are 
not for application in this case because continuity of 
symptomatology has not been demonstrated.  With respect to 
continuity of symptomatology, as has been discussed in detail 
above there is no objective indication of diagnosis or 
treatment of a back disability for over 25 years following 
separation from active duty.  Thus, continuous symptomatology 
since service is not established.  

In short, a preponderance of the evidence is against the 
claim as to element (3), and the claim fails on that basis 
also.

Because two of the three elements of service connection are 
lacking, service connection for a low back disability is 
denied.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disability.  The benefit sought on appeal is 
accordingly denied.




ORDER

Service connection for a low back disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


